                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ABIMAEL CASIANO-FERNANDEZ,                                     CIVIL ACTION
              Petitioner,

               v.

LOUIS FOLINO, and                                              NO. 14-5661
PA ATTORNEY GENERAL,
                Respondents.

                                             ORDER

       AND NOW, this 3rd day of March, 2020, upon consideration of the Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus filed by petitioner, Abimael Casiano-Fernandez, and

the related submissions of the parties, the record in this case, the Report and Recommendation of

United States Magistrate Judge Richard A. Lloret dated October 8, 2019, and Petitioner’s

Objections to the Report and Recommendation, IT IS ORDERED as follows:

       1.      The Report and Recommendation of United States Magistrate Judge Richard A.

Lloret dated October 8, 2019, is APPROVED AND ADOPTED;

       2.      Petitioner’s Objections to the Report and Recommendation are OVERRULED;

       3.      The Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus filed by

petitioner, Abimael Casiano-Fernandez, is DENIED;

       4.      A certificate of appealability will not issue because reasonable jurists would not

debate this Court’s decision that the petition does not state a valid claim of the denial of a

constitutional right with respect to petitioner’s claims. See 28 U.S.C. § 2253(c)(2); Slack v.

McDaniel, 529 U.S. 473, 484 (2000).

       The decision of the Court is based on the following:

       The petitioner, Abimael Casiano-Fernandez filed a Petition for Writ of Habeas Corpus

under 28 U.S.C. § 2254. He later withdrew all but one claim – the claim this his trial counsel was
ineffective for failing to investigate, develop, and present the testimony of a blood spatter expert.

Petitioner argues that such an expert could have rebutted the Commonwealth’s evidence that he

did not act in self defense.

        Petitioner argues in his Objections that defense counsel’s reasons for not calling a blood

spatter expert at trial were not valid, and “cannot be credited.” The Magistrate Judge analyzed all

such reasons advanced by trial counsel and determined that they were valid and should be

credited. In short, the Magistrate Judge concluded that trial counsel’s reasons for not presenting

the testimony of a blood spatter expert at trial were based on reasonable trial strategy. This Court

agreed with the Magistrate Judge and thus approved and adopted his Report and

Recommendation.

        Petitioner urges this Court to second guess trial counsel’s strategy – strategy that

cautioned against calling a blood spatter as trial witness. This Court declines to do so. Strickland

plainly states that such second guessing is improper.

        Judicial scrutiny of counsel’s performance must be highly deferential. It is all too
        tempting for a defendant to second-guess counsel’s assistance after conviction or
        adverse sentence, and it is all too easy for a court, examining counsel’s defense
        after is has proved unsuccessful, to conclude that a particular act or omission of
        counsel was unreasonable. A fair assessment of attorney performance requires
        that every effort be made to eliminate the distorting effects of hindsight, to
        reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the
        conduct from counsel’s perspective at the time Because of the difficulties inherent
        in making the evaluation, a court must indulge a strong presumption that
        counsel’s conduct falls within the wide range of reasonable professional
        assistance; that is, the defendant must overcome the presumption that, under the
        circumstances, the challenged action “might be considered sound trial strategy.”
        See Michel v. Louisiana, supra, 350 U.S., at 101. There are countless ways to
        provide effective assistance in any given case. Even the best criminal defense
        attorneys would not defend a particular client in the same way. Strickland v.
        Washington, 466 U.S. 668, 689-90 (1984).

                                                        BY THE COURT:

                                                        /s/ Hon. Jan E. DuBois

                                                          DuBOIS, JAN E., J.

                                                  2
